Citation Nr: 0208796	
Decision Date: 07/31/02    Archive Date: 08/02/02

DOCKET NO.  98-15 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for a left shoulder 
disorder.


REPRESENTATION

Veteran represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1993 to 
October 1997.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 1998 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO), that, in part, 
denied the veteran's claim of entitlement to service 
connection for a left shoulder disorder.  The RO issued a 
Statement of the Case (SOC) in July 1998 and the veteran 
subsequently perfected a timely appeal of that decision.

In an Appeal to the Board of Veterans' Appeals (VA Form 9) 
submitted in September 1998, the veteran indicated that he 
wished to appear at a personal hearing before a Member of the 
Board at the RO.  In a signed statement dated in April 1999, 
the veteran withdrew his request for a personal hearing.  As 
such, the Board believes all due process requirements were 
met with regard to his hearing request.

In November 2000, the Board remanded this case to the RO for 
additional evidentiary development.  The RO completed the 
requested development to the extent possible under the 
circumstances.  Thereafter, in January 2002, the RO issued a 
Supplemental Statement of the Case (SSOC) in which it 
continued to deny the veteran's claim of entitlement to 
service connection for a left shoulder disorder.


FINDING OF FACT

The preponderance of the probative and objective medical 
evidence demonstrates that the veteran does not have left 
shoulder disorder as a result of military service.



CONCLUSION OF LAW

A left shoulder disability was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.102, 3,159, 3.303, 3.304, 3.655 (2001); 
66 Fed. Reg. 45,620, 45,630-632 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.159).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

Service medical records show that, when examined for 
enlistment into service in March 1993, a left shoulder 
disorder was not reported and the veteran was found qualified 
for active service.  The clinical records demonstrate that, 
in August 1994, he complained of constant pain in his left 
shoulder/clavicle area.  He indicated that he had first noted 
"popping" in his shoulder, without pain, in February 1994, 
and that this problem had gotten progressively worse.  He 
reported that there had not been any known trauma.  The pain 
was noted to be at the proximal third of the left clavicle.  
Examination revealed full range of motion without deformity 
and some tenderness posterior to the clavicle in the soft 
tissue.  The examiner noted that he was able to elicit a 
popping sound with movement.  X-rays of the left shoulder 
revealed a normal left clavicle.  The examiner's impression 
was left shoulder soft tissue pain.

Later that month, the veteran reported experiencing 
intermittent left shoulder pain, with non-painful popping at 
the sternoclavicular joint.  Examination revealed slight 
tenderness to palpation at the mid-clavicular line, with a 
slight increase in symptoms with extreme internal rotation.  
The examiner indicated that there was a full range of motion. 
The examiner noted an impression of left anterior shoulder 
pain, probable musculoskeletal etiology, with the problem 
possibly the result of mild rotator cuff tendonitis.  In 
November 1994, a follow-up medical examination of the 
veteran's left shoulder was conducted.  The veteran reported 
that pain developed secondary to crepitus of the clavicle.  
Examination revealed full range of motion.  Abduction and 
elevation of the arm caused a "pop" in the mid left 
clavicle with increased symptoms.  The assessment was left 
clavicle crepitus.

In November 1995, the veteran underwent an Air Force medical 
examination that was conducted for the purpose of obtaining 
life insurance.  Examination revealed no abnormal findings 
and a left shoulder disorder was not described.  On a Report 
of Medical History completed at that time, the veteran 
described his health as excellent and checked "no" to 
having a painful shoulder.

Thereafter, in June 1997, the veteran underwent a medical 
assessment for the purpose of his separation from service.  
No complaints or findings were noted regarding the veteran's 
left shoulder.

Post service, in November 1997, the veteran filed a formal 
claim of entitlement to service connection for a left 
shoulder disability.  He reported that he experienced 
constant pain, popping, and "grinding" in his shoulder.  He 
also reported that he had not seen any health care 
professionals for this disability since separation.

In January 1998, the veteran underwent VA medical 
examination.  He reported suffering from popping and a 
burning sensation in his left shoulder that started 
approximately one year before he began to experience heart 
palpitations.  Objective findings revealed strength in the 
upper extremities was normal.  Examination of the left 
shoulder revealed no swelling, but some tenderness anteriorly 
at the substernal notch and clavicle area.  There was 
crepitus noticed with internal and external rotation on the 
clavicle.  Left shoulder range of motion was from 0-90 
degrees, that was described by the examiner as normal.  Left 
shoulder flexion and abduction were from 0-180 degrees that 
also described as normal.  X-rays of the left shoulder were 
normal.  The examiner noted that the veteran experienced left 
shoulder pain, with full range of motion and tenderness upon 
palpation.  The examiner specifically indicated that no 
diagnosis was made at that time.

In a March 1998 rating decision, the RO denied the veteran's 
claim of entitlement to service connection for a left 
shoulder disorder.  He subsequently perfected a timely appeal 
of that decision.  In a notice of disagreement dated in July 
1998, the veteran asserted that his left shoulder symptoms 
first appeared during service and had grown progressively 
worse since that time.

As explained in the Introduction, the Board remanded this 
case to the RO for additional development in November 2000. 

Thereafter, in January 2001, the RO issued a letter to the 
veteran requesting that he identify all sources of evidence 
that would tend to show that he had a left shoulder 
disability and that would tend to show that it is at least as 
likely as not that his claimed left shoulder disability is 
the result of an injury or aggravation during service.  The 
RO also requested that he complete and return an enclosed 
authorizations form for each health care provider that he 
identifies.  The RO specifically noted that, if he received 
medical treatment at any VA facilities, he should report the 
time and place of that treatment, so that the RO could obtain 
the records of that treatment.

There is no indication in the record that the veteran 
responded to the RO's January 2001 letter.  A computerized 
printout that is associated with the claims folder reveals 
that the veteran failed to report for a VA orthopedic 
examination in November 2001.

In the January 2002 SSOC, the RO noted that, in November 
2001, notice was received from the VA Medical Center (MC) in 
Salem, Virginia that the veteran failed to report for an 
examination.  The RO set forth the provisions of 38 C.F.R. 
§ 3.655 (2001) regarding a claimant's failure to report for a 
VA examination.  The RO then readjudicated the veteran's 
claim and determined that it must be denied.  


II.  Legal Analysis

A. Preliminary matters - VCAA

On November 9, 2000, the President signed the Veterans Claims 
Assistance Act of 2000 (VCAA), which substantially amended 
the provisions of chapter 51 of title 38 of the United States 
Code, concerning the assistance to be afforded to claimants 
in substantiating their claims.  VCAA § 3(a), 114 Stat. 2096, 
2096-97 (2000) (codified as amended at 38 U.S.C.A. § 5103 
(West Supp. 2001)).

VA has long recognized that the Department has a duty to 
assist the veteran in developing evidence pertinent to his 
claim.  38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 3.103(a) 
(2001).  Recent changes in law have amended the requirements 
as to VA's development efforts in this, and other pending 
cases, modifying and clarifying VA's duty to assist a 
claimant in evidentiary development.  See VCAA, supra.  See 
generally Holliday v. Principi, 14 Vet. App. 280 (2001).  In 
addition, VA has published new regulations, which were 
created for the purpose of implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).

Judicial caselaw is inconsistent as to whether the new law is 
to be given retroactive effect.  The Court of Appeals for 
Veterans Claims has held that the entire VCAA potentially 
affects claims pending on or filed after the date of 
enactment (as well as certain claims that were finally denied 
during the period from July 14, 1999, to November 9, 2000).  
See generally Holliday, supra; see also Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  That analysis would include cases 
that had been decided by the Board before the VCAA, but were 
pending in Court at the time of its enactment.  However, the 
U.S. Court of Appeals for the Federal Circuit has recently 
held that only section 4 of the VCAA (which eliminated the 
well-grounded claim requirement) is retroactively applicable 
to decisions of the Board entered before the enactment date 
of the VCAA, and that section 3(a) of the VCAA (covering 
duty-to-notify and duty-to-assist provisions) is not 
retroactively applicable to pre-VCAA decisions of the Board.  
See Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002); 
Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002) (stating 
that Dyment "was plainly correct"); see also Stephens v. 
Principi,  No. 00-156 (U.S. Vet. App. July 10, 2002) (per 
curiam) (holding that a remand for the Board to consider the 
matters on appeal in light of the VCAA sections codified at 
sections 5102, 5103 and 5103A is not required).  But see 
Quartuccio v. Principi, No. 01-997 (U.S. Vet. App. June 19, 
2002) (holding that provisions of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to an attempt to reopen a claim by 
submitting new and material evidence, pursuant to 38 U.S.C. 
§ 5108).

Although the Federal Circuit appears to have reasoned that 
the VCAA may not retroactively apply to claims or appeals 
pending on the date of its enactment, the Court stated that 
it was not deciding that question at this time.  In this 
regard, the Board notes that VAOPGCPREC 11-2000 (Nov. 27, 
2000) appears to hold that the VCAA is retroactively 
applicable to claims pending on the date of its enactment.  
Further, the regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received by 
VA on or after November 9, 2000, the VCAA's enactment date, 
as well as to any claim filed before that date but not 
decided by VA as of that date."  66 Fed. Reg. 45,629 (Aug. 
29, 2001).  Precedent opinions of the chief legal officer of 
the Department, and regulations of the Department, are 
binding on the Board.  38 U.S.C.A. § 7104(c) (West 1991).  
Therefore, for purposes of the present case, the Board will 
assume that the VCAA is applicable to claims or appeals 
pending before the RO or the Board on the date of its 
enactment.

The VCAA contains a number of new provisions pertaining to 
claims development procedures, including assistance to be 
provided to claimants by the RO, and notification as to 
evidentiary requirements.  As explained in the Factual 
Background, this case was remanded by the Board in November 
2000 for the purpose of ensuring compliance with the VCAA.  
Having reviewed the complete record, we believe that the RO 
has attempted to comply with the VCAA, and with the specific 
instructions set forth in the Board's November 2000 remand, 
to the extent possible under the circumstances.  By virtue of 
the correspondence, the SOC, and the SSOC provided by the RO, 
the veteran has been given notice of the information and/or 
medical evidence necessary to substantiate his claim.  In 
particular, the Board notes a January 2001 letter to the 
veteran, in which the RO explained what the evidence must 
show in order to substantiate his claim, and requested that 
he identify or submit any such evidence.  A copy of that 
letter was sent to the veteran's representative.  As noted, 
the veteran did not respond to the RO's letter.  Furthermore, 
the RO attempted to provide the veteran with a VA orthopedic 
examination in November 2001, although he failed to report 
for that examination.  

Pursuant 38 C.F.R. § 3.655(b), when a veteran fails to report 
for an examination scheduled in conjunction with an original 
compensation claim, his claim shall be rated based on the 
evidence of record.  Examples of "good cause" include, but 
are not limited to, the illness or hospitalization of the 
claimant, death of an immediate family member, etc.  38 
C.F.R. § 3.655(a).  To date, the veteran has not offered any 
explanation regarding his failure to report for the November 
2001 VA examination.  Accordingly, the Board will proceed to 
adjudicate the veteran's claim based on the evidence 
currently on record, as required by the provisions of 
38 C.F.R. § 3.655(b).

The Board notes in passing that the notification letter 
advising the veteran of the date and time of his examination 
is not currently associated with the claims folder. 
Nevertheless, there is a presumption of regularity under 
which it is presumed that government officials "have properly 
discharged their official duties."  United States v. Chemical 
Foundation, Inc., 272 U.S. 1, 14-15 (1926).  This presumption 
of regularity in the administrative process may be rebutted 
only by "clear evidence to the contrary."  Schoolman v. West, 
12 Vet. App. 307, 310-11 (1999); Mindenhall v. Brown, 7 Vet. 
App. 271, 274 (1994).  Thus, there is a rebuttable 
presumption that VA properly discharged its official duties 
by mailing a timely notice of the scheduled VA examination to 
veteran at his address of record.

In this case, the veteran has never contended that he failed 
to receive that letter, and there is no evidence of record 
indicating that such was the case.  Therefore, the Board 
finds that the presumption of regularity clearly applies in 
this instance, and that it must be presumed that he did 
receive the letter notifying him of the VA orthopedic 
examination scheduled in November 2001

The Board notes that the veteran has an obligation to 
cooperate, when required, in the development of evidence 
pertinent to his claim.  The duty to assist is not always a 
one-way street, nor is it a blind alley.  Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991); Olson v. Principi, 3 Vet. App. 
480, 483 (1992).  Although there is no indication of such in 
the record, the Board recognizes that it is possible that the 
veteran's failure to cooperate with the RO may be the result 
of an unreported change of address.  If so, the Board notes 
that the Court has held that it is the burden of the veteran 
to keep VA apprised of his whereabouts.  If he does not do 
so, there is no burden on the part of VA to turn up heaven 
and earth to find him.  See Hyson v. Brown, 5 Vet. App. 262, 
265 (1993).  It is only where a file discloses other possible 
and plausible addresses that an attempt should be made to 
locate him at the alternate known address.  Id.  In this 
case, only one address has been identified by the veteran.  

In summary, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the new VCAA.  38 U.S.C.A. § 5107(a) (West 
1991); Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-98 
(2000) (now codified as amended at 38 U.S.C. §§ 5103 and 
5103A (West Supp. 2001)).  The Board therefore finds that no 
useful purpose would be served in remanding this matter for 
more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
benefit flowing to the veteran.  The Court has held that such 
remands are to be avoided.  See Winters v. West, 12 Vet. App. 
203 (1999) (en banc), vacated on other grounds sub nom. 
Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  In fact, the Court has stated, 
"The VCAA is a reason to remand many, many claims, but it is 
not an excuse to remand all claims."  Livesay v. Principi, 
15 Vet. App. 165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 1991).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102 (2000); 
VCAA § 4, 114 Stat. 2096, 2098-99 (2000) (codified as amended 
at 38 U.S.C. § 5107(b) (West Supp. 2001)).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that a veteran need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.

B.  Service connection - left shoulder disorder

Under applicable law, service connection may be granted for 
disability resulting from disease or injury which was 
incurred in, or aggravated by, active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  "A determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  
This principle has been repeatedly reaffirmed by the United 
States Court of Appeals for the Federal Circuit, which has 
stated that "a veteran seeking disability benefits must 
establish . . . the existence of a disability [and] a 
connection between the veteran's service and the 
disability."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

That a disease or injury occurred in service alone is not 
enough; there must be disability resulting from that 
condition or injury.  Degmetich v. Brown, 104 F.3d 1328, 1332 
(Fed. Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).  Service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d). 

In addition, the appellant does not meet the burden of 
presenting evidence as to medical cause and effect, or a 
diagnosis, merely by presenting his own testimony and that of 
his family and/or associates because, as lay persons, neither 
he nor they are competent to offer medical opinions.  The 
Court has made this clear in numerous cases.  See, e.g. 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge"), aff'd sub nom. Routen v. West, 142 F.3d 
1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  
In other words, without our doubting for a moment the 
sincerity of the veteran's accounts of his medical problems, 
we must be mindful that only medical professionals may make 
valid medical assessments of his condition, his current 
disability, and the etiology thereof.

The veteran has contended that service connection should be 
granted for a left shoulder disorder.  The record 
demonstrates that, while he complained of left shoulder pain 
during service, a left shoulder disorder was diagnosed on 
separation from service.  Moreover, on VA examination after 
the veteran's separation from service, there was no showing 
that the veteran had a left shoulder disorder.  Furthermore, 
the veteran has submitted no evidence to show that he 
currently has a left shoulder disorder.  In short, no medical 
opinion or other medical evidence showing that the veteran 
currently has left shoulder disorder has been presented.  See 
Rabideau v. Derwinski, supra. 

The Board concludes that the preponderance of the objective 
and probative medical evidence is against the veteran's 
claim.  In reaching this conclusion, the Board found the most 
probative evidence of record to be the January 1998 VA 
examination report.  That report shows that the veteran's 
left shoulder was essentially normal on examination, except 
for some tenderness and crepitus.  Range of motion was 
normal, and x-rays revealed no abnormalities.  The examiner 
did not diagnose a left shoulder disability.  In light of 
this opinion, the Board concludes that the preponderance of 
the evidence is against finding that the veteran has a 
current left shoulder disability. 

The Board notes the veteran's assertions that he experiences 
pain and popping in his left shoulder.  Certainly, the 
veteran is competent to describe the symptoms that he has 
experienced and there is no reason to doubt his credibility 
in this regard. 
The veteran is certainly capable of providing evidence of 
symptomatology, but a layperson is generally not capable of 
opining on matters requiring medical knowledge, such as the 
degree of disability produced by the symptoms or the 
condition causing the symptoms.  See Routen v. Brown, supra; 
Robinette v. Brown, 8 Vet. App. 69, 74 (1995); Heuer v. 
Brown, 7 Vet. App. 379, 384 (1995); Espiritu v. Derwinski, 2 
Vet. App. at 494.  See also Harvey v. Brown, 6 Vet. App. 390, 
393-94 (1994). Here, the veteran has not submitted any 
medical opinion or other medical evidence that supports his 
claim.  The evidence now of record fails to show that the 
veteran currently has a left shoulder disorder.

However, the Board notes that the Court has had occasion to 
discuss what constitutes a disability.  The Court has held 
that a symptom, such as pain, alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted.  See Sanchez-Benitez v. West, 13 
Vet. App. 282, 285 (1999) (vacated in part and remanded on 
other grounds sub nom. Sanchez-Benitez v. Principi, 239 F.3d 
1356 (Fed. Cir. 2001)).  In this case, there are subjective 
complaints of pain and popping in the left shoulder.  
However, as discussed in detail above, VA examination in 
January 1998 revealed no underlying pathology to account for 
those symptoms and a left shoulder disorder was not 
diagnosed.

Accordingly, as it has not been shown that the veteran 
currently has a left shoulder disorder that is related to 
active service, service connection for a left shoulder 
disorder must be denied.  38 U.S.C.A. §§ 1110, 5107; 38 
C.F.R. §§ 3.303, 3.304. See Degmetich, Rabideau, supra.   The 
evidence is not so evenly balanced that there is doubt as to 
any material issue.  38 U.S.C.A. § 5107(b) (old and new 
versions).



ORDER

Entitlement to service connection for a left shoulder 
disorder is denied.



		
	D. J. DRUCKER
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

